                  Case 3:20-cv-01386-AGT Document 26 Filed 08/21/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SHARANYA MOHAN (NYRN 5027768)
   Assistant United States Attorney
 4 450 Golden Gate Avenue
   San Francisco, California 94102-3495
 5 Telephone: (415) 436-7198
   Fax: (415) 436-6748
 6 sharanya.mohan@usdoj.gov

 7 Attorneys for Defendant

 8
                                       UNITED STATES DISTRICT COURT
 9
                                     NORTHERN DISTRICT OF CALIFORNIA
10
                                            SAN FRANCISCO DIVISION
11

12   VIVEK VERMA, CHIRAG NANDU, ASHISH                              Case No. 3:20-cv-1386 (AGT)
     MOHAPATRA, UMANG LALIT SHAH, DIVYESH
13   GANATRA, BHANU PRAKASH YADIKI,                                STIPULATION AND
     HANCHIPURA RAMAIAH NATARAJ, PRACHI B.                         ORDER TO EXTEND
14   RAUT, SVETLANA KRYLOVA, AND HARSHA                            DEADLINES
     POOLA;
15
             Plaintiffs,
16
        v.
17
     KENNETH T. (KEN) CUCCINELLI, SENIOR
18   OFFICIAL PERFORMING THE DUTIES OF THE
     DIRECTOR, U.S. CITIZENSHIP AND IMMIGRATION
19   SERVICES,

20           Defendant.

21
             Plaintiffs, by and through their attorneys of record, and Defendant, by and through its attorneys
22
     of record, hereby stipulate as follows, subject to approval of the Court:
23
             1.       Plaintiffs filed the complaint in this action on February 24, 2020, alleging unreasonable
24
     delay in the adjudication of their respective Immigrant Petitions by Alien Investor (Form I-526).
25
     Plaintiffs amended their complaint on April 3, 2020 and filed a second amended complaint on June 9,
26
     2020.
27
             2.       Pursuant to stipulation and order (Dkt. No. 16), the deadlines for filing a summary
28

     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                                1
                 Case 3:20-cv-01386-AGT Document 26 Filed 08/21/20 Page 2 of 3




 1 judgment motion under the Court’s Immigration Mandamus Procedural Order, further extended by the

 2 Court (Dkt. No. 14) are stayed and the parties were directed to jointly file a proposed schedule for

 3 summary judgment within one week of resolution of the government’s motion to dismiss the second

 4 amended complaint.

 5          3.       On August 14, 2020, the Court denied the government’s motion to dismiss. Accordingly,

 6 the parties’ joint proposed schedule is due Friday, August 21, 2020. Moreover, pursuant to Federal Rule

 7 of Civil Procedure 12(a)(4), the government’s answer is due on August 28, 2020.

 8          4.       The government requires additional time to discuss and evaluate the Court’s order

 9 denying its motion to dismiss and potential next steps, including whether a negotiated resolution of this
10 matter is possible. Additionally, Plaintiffs expect to seek limited discovery in advance of summary

11 judgment briefing.

12          5.       The parties therefore stipulate, subject to the Court’s Order, that (1) the parties shall

13 submit a joint status report with a proposed schedule for next steps in this matter no later than September

14 4, 2020, and (2) the government’s answer is due no later than September 18, 2020.

15 DATED: August 20, 2020                                   Respectfully submitted,

16                                                          DAVID L. ANDERSON
                                                            United States Attorney
17
                                                            /s/ Sharanya Mohan
18                                                          SHARANYA MOHAN
                                                            Assistant United States Attorney 1
19
                                                            Attorney for Defendant
20

21                                                          /s/ Bradley Banias
                                                            BRADLEY BANIAS
22
                                                            Attorney for Plaintiffs
23

24

25

26

27
            1
28           I, Sharanya Mohan, hereby attest, in accordance with the Civil L.R. 5(i)(3), that the
     concurrence in the filing of this document has been obtained from the other signatories listed here.
     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                                 2
                Case 3:20-cv-01386-AGT Document 26 Filed 08/21/20 Page 3 of 3




 1                                           ORDER

 2         Pursuant to stipulation, IT IS SO ORDERED as follows:

 3         1.       The parties shall submit a joint status report with a proposed schedule for next steps in

 4 this matter no later than September 4, 2020.

 5         2.       The government’s answer is due no later than September 18, 2020.

 6

 7 DATED: August 21, 2020

 8
                                                          Honorable Alex G. Tse
 9                                                        United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                               3
